Case 2:20-cv-06359-DMG-GJS Document 1-1 Filed 07/17/20 Pageiof?7 Page ID #:90

 

x 19STCV32464

 

 

 

 

’ Assigned for all purposes to: Stanley Mosk Courthouse, Judicial Officer: Richard Rico | :
| \py Superior Court of California, County of Los Angeles on 09/11/2019 12:03 PM Sherri R. Carter, Executive Officer/Clerk of Court, by K. Vargas,Deputy Clerk | :
| ROSARIO PERRY, A PROFESSIONAL LAW CORPORATION

]] Rosario Perry, SBN 55061 a
|| rosario@oceanlaw.com i :
312 Pico Blvd, tog
|| Santa Monica, CA 90405 ;
‘|| Telephone: (310) 394-9831
|| Facsimile: (310) 943-3500
| ot
|| Attorney for Plaintiff _
|| Brida LLC i
| SUPERIOR COURT OF THE STATE OF CALIFORNIA
COUNTY OF LOS ANGELES, CENTRAL DISTRICT
| BRIDA LLC, a CALIFORNIA LIMITED |CaseNo. 1 OST Cv 32464 | i
| LIABILITY COMPANY, ‘|
| Plaintiff, 1
| | COMPLAINT FOR BREACH OF i
13 |} Vi | CONTRACT; BREACH OF IMPLIED if
| | COVENANT OF GOOD FAITH AND FAIR |
|| COMPANY OF AMERICA dba TRAVELERS, a | ; |
15 4) CALIFORNIA CORPORATION, AND DOES1 | Lf
}/ THROUGH 20, INCLUSIVE, yo:
16 ||| ‘i
| Defendants. i 1 3
7 i i |
i: yo
| | 8
UB [pe I
19 |} Y
20 |} a i
; Plaintiff Brida LLC, a California Limited | Liability ‘Company, (hereinafter referred to as “Plaintif?’) |) ;
~ | | hereby alleges against Travelers, a California Corporation, (hereinafter referred to as “Defendant”) i
\' and Does 1 through 20, inclusive, as follows: |
23 HH i
i} THE-PARTIES. i!
24 | AE |
nk 1. Plaintiff, Brida LLC, is now, and at all times relevant to this Complaint was, an owner of the |
is | property located at 1123 17th Street, Santa Monica, CA 90403 (“the Property”). |
27 | ‘|
28 |}
| |
ea —-_ ONAN mee caieer

 

 

 

 

 

 

 
Case 2:20-cv-06359-DMG-GJS Document 1-1 Filed 07/17/20 Page2of7 Page ID #:91

 

| 2. Defendant, Travelers Casualty Insurance Company of America dba Travelers, is now, and at all
times relevant to this Complaint was, a California Corporation with its principal place of
business in Los Angeles County, California. .

3. Plaintiff is informed and believe and thereon allege that Defendant acting through their agent
Carol Simons, and Does | - 20, managed, operated, supervised, and controlled the Property at all
times relevant to this complaint,

i 4, Plaintiff does not know the true names and capacities of Defendants sued in this Complaint as

| DOES 1 through 20, inclusive, and therefore sue these Defendants by fictitious names pursuant

| to Section 474 of the California Code of Civil Procedure. Plaintiff will amend this Complaint to
I allege the trué names and capacities of Does 1 through 20, inclusive, when ascertained. Plaintiff
|| is informed and believe, and thereon allege, that each of the Defendants herein as Doe 1 through
| 20, inclusive, is responsible in some manner for the occurrence, injury and other damages
alleged in this Complaint. °

| JURISDICTION AND VENUE,
| ! 5. This Court has jurisdiction over all causes of action alleged herein because they all arise out of
| | conduct undertook by Defendants in the County of Los Angeles, State of California. The

required minimum connection with the forum state exists in the present case. Each Defendant

—_

| has sufficient minimum contacts with the State of California so as to render the exercise of

|

jurisdiction over it by the State of California courts consistent with traditional notions of fair

 

 

 

- ||--—-plain-and-substantial justice —— —---—---—— ~ - ~

if

IK 6. The venue is proper in this Court because the real property that is the subject of this action is

located in the City of Santa Monica, County of Los Angeles, Cal. Civ. Proc. §392. Also,
| Defendants are located in the City of Los Angeles, County of Los Angeles. Cal. Civ. Proc. §393.
| FIRST CAUSE. OF-ACTION.

(Breach of Contract against All Defendant)

7. Plaintiff realleges and incorporates by reference each and every allegation contained in

|
|,

paragraphs 1 through 6 of this complaint and incorporates same by reference as though set forth
|, here in full.
~~ COMPLA

 

 

 

 

ple em paenimiettcieeal eiea lal seme
Case 2:20-cv-06359-DMG-GJS Document 1-1 Filed 07/17/20 Page 3of7 Page ID #:92

21 |,

16 |].
17|

18
19 |

20 |}

22

|
23 |

24

25 ||

26
27

28 |}

 

| 8. On or about March 5, 2015, Plaintiff signed a liability insurance policy bearing policy number

680-6F 285 163-15-42 effective for the policy term of March 6, 2015, through March 6, 2016.

| 9. Under the terms of the aforementioned insurance policy, defendant agreed to defend and

indemnify Plaintiff with regard to any civil action or suit seeking such damages.

20, 2016. The operative complain in the underlying action is the first amended complaint
currently pending in the Superior Court for the State of California, County of Los Angeles
bearing case number SC125490 (hereinafter the “action"),

Discrimination Ordinance, Unruh Civil Rights Act, and seeking Injunctive Relieve.
| 12. Plaintiff was served with a complaint in March 2016 and thereafter tendered the defense of the

ut

underlying action to Defendant Travelers.

|
or to indemnify Plaintiff for any damages that might be awarded with regard to the underlying

| action.

personal and advertising injury and states in pertinent part:
! _____ “We will pay those sums that the insured becomes legally obligated to-pay-as-damages

because of "personal and advertising injury" to which this insurance applies. We will

|
have the right and duty to defend the insured against any "suit" seeking those damages.”
|
\

15. The “Personal and Advertising Injury” is defined in Section V — Definitions, paragraph 14 of

Commercial General Liability Coverage Form of the liability insurance policy. The “Personal
|| out of one or more of the following offenses: (c) The wrongful eviction from, wrongful entry

occupies, committed by or on behalf of its owner, landlord or lessor.”

|] 10. On or about March 3, 2016, Plaintiff City of Santa Monica (“the City”) in the underlying action,

filed a complaint for tenant harassment and housing discrimination which was amended on July

| | 11. In their complaint, the City alleged several causes of action —- Tenant Harassment, Housing Anti-

||. 13. In breach of its obligations under Defendant's insurance policy as issued to Plaintiff, Defendant

15 || declined to accept the tender of the underlying action, and otherwise refused to provide a defense

_ 14. The liability insurance policy bearing policy number 680-6F285163-15-42 provides coverage for

al

and Advertising Injury” is defined as: “personal and advertising injury” meaning injury arising

| into, or invasion of the right of private occupancy of a room, dwelling or premises that a person

 

ees —=="COMPLAINT

 

 

nena nee nianre puny tannen, canines Ti rameniNnenant eum

Lhe AAT AN ANA Ait eee + abe

athe ama ATA ad

 
Case 2:20-cv-06359-DMG-GJS Document1-1 Filed 07/17/20 Page4of7 Page ID #:93

 

 

1 | 16. Clearly, the phrase quoted above “means injury, including consequential ‘bodily injury’” means
2 | that not just “bodily injury” is covered, but that all “injury” including but not limited to “bodily
3 | injury” is covered. The policy does not define “injury” but Amendment of Coverage B an
4 | endorsement in plaintiff's policy, states as follows: “Personal and advertising injury” means
5 : | “personal injury” or “advertising injury.” Thus, it is further clear that personal injury (i.e. bodily
6 i injury) is different and apart from “advertising injury.” One way to properly define the meaning
7 | of “injury” since the policy does not define it, is to refer to the dictionary definition. Webster’s
8} — defines injury as a “harm” or “damage.” The word is from the Latin “injuria” which means a
gi “wrong.”
10 | | 17. Here clearly the City is suing Plaintiff for a wrong, harm, or damage.
ls | 18. Black’s 8th Edition legal dictionary also contains a definition of injury. Blacks states: “The
12 | | violation of another’s legal right, for which the law provides a remedy; a wrong or injustice.”
13 | 19, In the City’s lawsuit, the City is maintaining a wrong or injury has been inflicted upon them, and
14 : | the City is seeking damages for such conduct. Also, the City is alleging constructive wrongful
15 | eviction, clearly a covered peril. See Section V - Definitions, Para 14.
16 | | 20. As a result of defendant's conduct, Plaintiff was forced to hire counsel to defend itself in the
17 | underlying action. .
18 | 21. As a result of defendant's failure to defend Plaintiff in the underlying action, (a) Plaintiff has |

incurred legal fees in an amount which exceeds the jurisdictional limits of this Court and which

exact amount has not yet been determined, (b) Plaintiff's legal position and financial and |

emotional well-being has been greatly jeopardized and harmed because Brida LLC cannot afford

 

to pay for proper legal representation.

23 | 22. Plaintiff has duly performed each and every condition of the policy of insurance issued: by

24 || Defendant Travelers under which it is obligated to perform.
25 1/23. Defendant Travelers has breached the policy of insurance in that they failed and refused to

26 ||; provide Plaintiff with a defense in the underlying action. '

27 24, As a direct and proximate result of Defendant's breach of their contractual duties, Plaintiff has

28, | incurred attorney's fees and costs in defending the underlying action.

 

 

- = oa cra ee |

 

Speen Heats APSR LE apap REA Ge eng nay meres gee rte
Case 2:20-cv-06359-DMG-GJS Document1-1 Filed 07/17/20 Page5of7 Page ID #:94

  
 

10 Plaintiff by promptly investigating any claims and to avoid unfairly denying Plaintiff the benefits

11 to which it is entitled under the insurance policy.

12 Ht 28. Defendant breached their obligation to act fairly and in good faith toward Plaintiff by failing to |
13 provide a defense in the underlying action which constitutes unreasonable conduct and breach of |
14 || the implied covenant of good faith and fair dealing, | |

15 | 3 29, As a direct and proximate result of Defendant’s breach of the implied covenant of good faith and |

16 , | fair dealing, Plaintiff has suffered damages including but not limited to attorney's fées and costs 7

17 | incurred in defending the underlying action, the potential costs of judgment that may be rendered

18 | , in the underlying action, as well as Plaintiff's members having suffered, and continuing to suffer,

19 * emotional and mental distress.

sje rie Bn nit incense Dina ae with oppression, fraud.and.malice-with——|}

a1 | “ the intent to willfully injure, harass, vex, and annoy Plaintiff with a conscious disregard for |
22 i Plaintiff's rights. All of the aforementioned alleged acts were done or ratified by defendant's :
23 | management-level employees, who acted with knowledge that defendant's conduct would cause

24 | ‘Plaintiff harm. Plaintiff is therefore entitled to recover punitive damages pursuant to Civil Code

25 |} — §3294.
26 | | THIRD CAUSE OF ACTION |

27
28

| 25. Plaintiff realleges and incorporates by reference each and every allegation contained in

i 26. Defendant Travelers at all times relevant herein, had a duty to act fairly and in good faith with

| | Plaintiff in meeting their responsibilities under the policy of insurance issued on March 5, 2015.

yh

SECOND CAUSE OF ACTION
(Breach of Implied Covenant of Good Faith and
Fair Dealing against All Defendants)

paragraphs 1 through 24 of this complaint, and incorporates same by reference as though set |
forth here in full.

| 27. Implied in the insurance policy is defendant's obligation to act fairly and in good faith with

 

vi

dl

 

(Declaratory Relief Against all Defendants)

 

Sore eT,

 

 

 

 

FAN Vers A ANON AR Co

oy ERA Shan tele
Case 2:20-cv-06359-DMG-GJS Document 1-1 Filed 07/17/20 Pageéof7 Page ID #:95

10 |

11

12 |}
| WHEREFORE, Plaintiff demands judgment against Defendants as follows:

13

15
16

{7 |
18 |}
19 ||

 

14 |]

|| 31. Plaintiff realleges and incorporates by reference each and every allegation contained in

paragraphs 1 through 30 of this complaint, and incorporates same by reference as though set
forth here in full.

i| 32. An actual controversy has arising between Plaintiff and Defendants, and each of them, with

respect to the rights, obligations and duties of the parties: (a) Plaintiff contends that it is without
fault, responsibility or blame for any of the damages which the parties to the underlying action
may have suffered. If there was any harm to the City in the underlying action, these acts were
committed by those tenants and not the Plaintiff. Plaintiff contends that it is entitled to recuperate
the fees and costs incurred in defense of the underlying action from its insurer Travelers under
the policy it held. (b) Plaintiff is informed aii believes and thereon alleges that the said

i} defendants, and each of them contend to the contrary.

FIRST CAUSE OF ACTION FOR BREACH OF CONTRACT
| i General damages according to proof; |

[ 2. Special damages according to proof;

3. Costs of suit incurred herein; and

4 For such other and further relief as this Court deems just and proper.

 

20.

 

 

   

| FAITH AND FAIR DEALING
| L. General damages according to proof;
‘9 ‘Special damages according to proof;

3: Punitive damages in an amount sufficient to punish defendant according to Defendants’ net

| SECOND CAUSE OF ACTION FOR BREACH OF THE IMPLIED-COVENANT-OF- coop ———

 

 

eee ere ee ene et eee ee ec tet i

Ata Satie aie

Sat carters NIE A AU Rc Raat re Heth tor AN Reeth
Case 2:20-cv-06359-DMG-GJS Document 1-1 Filed 07/17/20 Page 7of7 Page ID #:96

|

1 | | Si: For costs of suit incurred herein; and

2 | Gs; For such other and further relief as this Court deems just and proper.

3}

4, | THIRD CAUSE OF ACTION FOR DECLARATORY RELIEF

3 | 1, For a declaration of Plaintiff's rights and duties; and

6 1s For such other and further relief the court deems just and proper.

7 | FH

8 | WI

9 || DATED: September 10, 2019 Respectfully submitted by:
10

Attorney for Plaintiff, |
13 |}! Brida LLC.
14
15 ff
16 ||
17 |.
18 |
19 |}
20 |}
21 i
22 |}
23
24 |}
25
26]
27 |
28 |
I

  

 

 

 

 

 

 

Aas teary tetas aingaaonN Te
